Citation Nr: 1803949	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-14 998	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1. Entitlement to an effective date prior to August 23, 2011, for the award of service connection for a right foot disability.

2. Entitlement to an effective date prior to August 23, 2011, for the award of service connection for a left foot disability.

3. Entitlement to an effective date prior to August 23, 2011, for the award of service connection for a thoracic fracture.

4. Entitlement to an effective date prior to August 23, 2011, for the award of service connection for tension headaches.

5. Entitlement to an effective date prior to August 23, 2011, for the award of service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2005 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The appellant subsequently moved from Colorado to North Carolina, thus, the RO in Winston-Salem currently has jurisdiction of this case.


FINDINGS OF FACT

1.  The appellant in this case served on active duty from June 2005 to November 2009.

2.  On April 26, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant requesting that the entire appeal be withdrawn. 






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's appeal seeking an effective date prior to August 23, 2011, for the award of service connection for a right foot disability have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appellant's appeal seeking an effective date prior to August 23, 2011, for the award of service connection for a left foot disability have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appellant's appeal seeking an effective date prior to August 23, 2011, for the award of service connection for thoracic fracture have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appellant's appeal seeking an effective date prior to August 23, 2011, for the award of service connection for tension headaches have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appellant's appeal seeking an effective date prior to August 23, 2011, for the award of service connection for hemorrhoids, have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 


6According to a Statement in Support of the Claim received by the RO in April 2017, the appellant indicated that she was withdrawing the appeal.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed in its entirety.

ORDER

The appeal seeking an effective date prior to August 23, 2011, for the award of service connection for a right foot disability is dismissed. 

The appeal seeking an effective date prior to August 23, 2011, for the award of service connection for a left foot disability is dismissed.

The appeal seeking an effective date prior to August 23, 2011, for the award of service connection for thoracic fracture is dismissed.

The appeal seeking an effective date prior to August 23, 2011, for the award of service connection for tension headaches is dismissed.

The appeal seeking an effective date prior to August 23, 2011, for the award of service connection for hemorrhoids is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


